DARGAN, C. J.
The plaintiffs in error contend that the bill is without equity, that the evidence is- insufficient to warrant the decree, and that the directions to the register are erroneous.
*804We think the equity of the bill cannot be questioned. It charges a fraudulent transfer of the slaves by Hargrove to Stapler, who, it is alleged, has removed them from the State, so that they cannot be subjected to the payment of the judgment by execution at law. It is unnecessary to quote authorities to show that a court of equity, when it has jurisdiction over the persons, will never permit a fraud to defeat a creditor, when the fraud is once established, however cunningly it may be devised; but if we were to hold that the bill is without equity, merely because the properly is beyond the jurisdiction of the court, we should not only establish an exception to a most salutary rule, but would be declaring to fraudulent debtors that if ihey can procure some one to remove their property beyond the jurisdiction of the courts, they may enjoy the profits arising from if, and no relief can be afforded against them and their confederates, notwithstanding they may be subject to our jurisdiction. To establish such a rule as this would be to give fraud the mastery of the law. A court of equity acts in personam, and when it has jurisdiction over the person, will afford relief against fraud, without regard to the fact whether the property, in reference to which the fraud has been committed,'be within the jurisdiction or not. — Briggs v. French, 1 Sumn. 540. The relief, too, will be adapted to the equity and justice of the case, and if the fraudulent grantee will not return the property, so that it may be appropriated to the payment of the debt, he may well be charged with the value of it.
We do not think it necessary to examine in detail the evidence. We are, however, satisfied that the evidence afforded by the depositions of the witnesses, in connection with the letters written by Stapler, and which are attached to the deposition of the witness Park, is sufficient, notwithstanding ihe denials of the answer, to establish the allegations of the bill, and that the complainant is entitled to the relief sought.
Whether the case was a proper one for a writ of ne exeat, or whether the affidavit was sufficient to authorise its issuance, are questions we have nothing in the present condition of the case to do with. The equity of the bill can in no case be made to depend upon the process that may be necessary to bring the parties before the court, or to compel them'to perform the final decree that may be rendered in the cause. We shall there*805fore decline to examine the questions made in argument to show that this writ could not properly issue in this case, as well, as the question of the liability of the securities given by Stapler to obtain his discharge from the custody of the sheriff These questions can arise only, if ever, when the securities are brought before the court in a proper manner, and move there to obtain relief from their bond.
The chancellor, however, erred in the decree rendered. He instructs the register to take an account of the value of the services of the slaves and the value of George,, the slave alleged to have been sold by Stapler; also, if Stapler fails to deliver the slaves admitted to be in his possession, within thirty days from the rendition of the decree, the register is directed to issue execution for the whole amount of complainant’s judgment against him and the securities on his bond. When a reference is ordered to ascertain the amount of money that is due to the complainant, or the valub of any property with which the defendant is charged by the decree, until the report of the register comes in and is confirmed, no execution should issue. The defendants here have the right not only to controvert the amount actually due on the judgment, but also the amount of the hire of the slaves, as well as their value; and they have the right to except to the report of the register, and to claim the judgment of the court upon their exceptions. All this is denied them by the directions to the register; and what is a still more glaring error, the execution is ordered to issue against the securities of Stapler on his bond, before they have had an opportunity to contest their liability on it. For these reasons the decree must be reversed, and we must proceed to render the decree that should have been rendered in the court below.
It is therefore ordered, adjudged and decreed, that the slaves mentioned in the pleadings, and admitted in the answer of Stapler to be in his possession and under his control, be condemned to the satisfaction of complainant’s judgment, against William D. Hargrove; and it is refered to the register of said chancery court to take an account and ascertain how much is due thereon for principal and interest. He will also taire an account of the value of the slave George, alleged to have been sold by the defendant Stapler, as well as the.value of the other *806slaves condemned in satisfaction of complainant’s demand.— lie will further take an account of the value of the hire of said slaves, which have not been sold, from the time that said Stapler obtained possession of them up to the time of takihg the account, and he will make report of all the matters here re-fered to him to the next term of said chancery court.
It is further ordered and decreed, that the defendants in error pay the costs of this court, and this case is remanded that further proceedings may be had in accordance with the above decree.